Citation Nr: 1739433	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-24 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife 


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1993 to June 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston.

The Veteran testified at a videoconference hearing in November 2015 before the undersigned.  A copy of the transcript has been associated with the claims file.

In January 2016, the Board reopened the Veteran's claim for service connection for a sleep disorder and denied the claim on the merits.  This decision was appealed to the United States Court of Appeals for Veterans Claims (Court).  In October 2016, the Court granted a Joint Motion for Partial Remand (Joint Motion) vacating the portion of the Board's decision that denied the Veteran's claim for service connection for a sleep disorder. 

In January 2017, the Board remanded the issue of entitlement to service connection for a sleep disorder for additional development.  Review of the completed development reveals that, at the very least, substantial compliance with the remand directives was obtained.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

The Veteran's current obstructive sleep apnea was not incurred in, and is not etiologically related to, any period of active service.  




CONCLUSION OF LAW

The criteria for service connection for a sleep disorder, to include obstructive sleep apnea, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has argued that his current obstructive sleep apnea was incurred in, or caused by, his period of active service.  Unfortunately, the Board finds that the evidence of record weighs against the Veteran's claim for service connection.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  Unfortunately, obstructive sleep apnea is not a chronic condition under 38 C.F.R. § 3.309 (a), so continuity of symptomatology is not an alternative means of establishing a nexus between the Veteran's current diagnosis and service, in this case.  See Walker, 708 F.3d at 1331.  Accordingly, competent evidence of a nexus between the Veteran's current disability and his period of service must be provided in order to establish service connection for sleep apnea.  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran filed a claim for service connection for sleep apnea in January 2011.  The Veteran has argued that this condition was incurred during service due to weight gain that ultimately led to the Veteran's discharge from service.  The Veteran and his wife have provided lay testimony that the Veteran began demonstrating potential symptoms of sleep apnea as early as 1996, and have stated their belief that the Veteran's sleep apnea began in-service despite being diagnosed many years later.  

The Veteran's service treatment records (STRs) indicate that the Veteran weighed 186 pounds in July 1993 and got down to 181 pounds in September 1993 prior to entrance into active service in November 1993.  

In 1996, the Veteran went to the emergency room for dizziness and an inability to sleep.  The emergency room doctors noted that the Veteran worked a shift from 3:00am to 2:00pm, and noted that the Veteran said that he was unable to regulate his sleeping patterns.  The Veteran was treated with Benadryl as a sleep aid, and told not to take naps.

The Veteran's DD-214 states that the Veteran was discharged from service in June 1998 for "weight control failure."  The final recorded weight noted in the Veteran's STRs was 194 pounds in February 1998. 

In 2003, the Veteran filed for service connection for a sleep disorder and reported symptoms of chronic fatigue.  A general VA examination in August 2003 noted that the Veteran was 220 pounds.

In March 2010, the Veteran's wife reported during a primary care visit that the Veteran would stop breathing at night, and snored loudly.  It was reported that the Veteran also would wake up several times a week gasping for breath, and that he had fallen asleep while driving.  The Veteran was diagnosed with OSA in a sleep study in August 2010.  In an August 2010 treatment note, the Veteran's physician noted that he had a history of snoring for several years, but it had increased dramatically in the prior two to three years.  The physician also noted that the Veteran had gained 10 to 20 pounds in the prior few years.

In September 2012, the Veteran's wife submitted a lay statement indicating that as long as she had known the Veteran, beginning in 1996, he snored loudly and he has gained weight.  She stated that the Veteran continued to gain weight after his discharge in 1998 and that it has "gotten worse year after year." She stated that she has witnessed the Veteran have long pauses in breathing and sometimes choking or gasping for air during sleep.  She noted that occasionally she shook him awake when he stopped breathing during sleep.  She stated that she believed that the Veteran had undiagnosed sleep apnea since February 1996.

On the Veteran's September 2012 VA Form 9, the Veteran submitted a lay statement indicating that he gained weight in service, and that weight gain is a symptom of sleep apnea.  He noted that he had headaches, another symptom of sleep apnea, and snored while on active duty, occasionally waking gasping for air or choking in his sleep.  

In January 2015, a VA medical opinion was obtained regarding the etiology of the Veteran's obstructive sleep apnea.  The examiner reviewed the Veteran's medical history, and chronicled the Veteran's weight and sleep disorder history.  The examiner concluded that it was less likely than not that the Veteran's weight gain in service caused his sleep apnea.  As rationale, the examiner noted that at the time of enlistment, the Veteran's Body Mass Index (BMI) was borderline obese.  His weight fluctuated throughout service, between 175 and 194 pounds, but his weight in 1998 was essentially unchanged from his weight at enlistment.  Post-military medical records showed weight increases continuing after separation, with the Veteran reaching a BMI of 40, which is considered morbid obesity, in October 2008, around the same time the Veteran and his wife reported witnessing loud snoring and difficulty breathing.  Additionally, in the records for the Veteran's sleep evaluation, he indicated that he had only experienced an onset of OSA symptoms two to three years prior to his diagnosis in 2010.  The examiner stated that medical literature has found that obesity is the strongest risk factor for the development of OSA, and that the risk increases dramatically the higher one's BMI becomes.  

At the Veteran's November 2015 hearing, he and his wife both testified that the Veteran snored while on active duty; the Veteran's wife noticed it beginning in 1997, when they became engaged.  The Veteran indicated that he had pauses in his breathing while sleeping and would wake up with headaches, a sore throat, and congestion.  The Veteran's wife testified that she occasionally had to wake him from gasping for air while he was in service.  The Veteran stated that he snored before he met his wife and that his barracks-mates would complain about his snoring.  He stated that throughout their engagement and marriage, his wife had difficulty sleeping due to his snoring.  The Veteran also testified that he used to fall asleep while driving while he was in the military. He also stated his belief that his headaches in-service were due to his sleep apnea, and that if he had been tested for sleep apnea sooner, he would have been diagnosed sooner.  

In April 2017, an addendum was obtained from the examiner that provided the January 2015 VA medical opinion.  The examiner opined that it less likely than not that the Veteran's sleep apnea was incurred in, or is otherwise due, to his period of active service.  The examiner explained that the evidence of record is consistent with the onset of sleep apnea after the Veteran's military separation.  The examiner stated that the evidence of record demonstrates less than a 10 percent change in body weight between the Veteran's entrance into active service in 1993 and his separation due to weight control failure in 1998.  The examiner noted that the Veteran between separation from service and his diagnosis of sleep apnea in 2010 had a weight increase of over 20 percent, and that current medical research has indicated that a 10 percent increase in weight is associated with a six-fold increase in risk for obstructive sleep apnea.  The examiner concluded that the Veteran's risk for developing sleep apnea increased significantly between separation from military service and his 2010 diagnosis.  

Further, while the Veteran reported headaches during service and has had headaches due to his sleep apnea, the examiner noted that the headaches reported in service were generally associated with multiple symptoms suggestive of a viral syndrome, rhinitis, or sinusitis.  The examiner discussed the reports of the Veteran and his wife loud snoring, periodic apneic events, and witnessed breathing cessation and choking during sleep in-service; however, the examiner noted that snoring is a common occurrence for 40 percent of the population and that it is not necessarily associated with sleep apnea.  Also, the examiner noted that periodic apneic events and witnessed breathing cessation with choking do not necessarily demonstrate a sleep apnea disability. 

Upon review of the evidence of record, the Board finds that the competent evidence of record weighs against the Veteran's claim for service connection.  The Veteran and his wife testified that the Veteran snored and occasionally had apneic symptoms in service.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahuna v. Shinseki, 24 Vet. App. 428, 433 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this case, the Veteran and his wife are competent to report the symptoms they perceived during and since his period of service regarding the Veteran's snoring and that the Veteran had instances of breathing cessation and choking during sleep; however, they lack the requisite medical knowledge and training to competently provide a conclusion that these symptoms in service were symptoms of an underlying sleep apnea condition.   

The Board finds that the reports of the January 2015 and April 2017 examiner to be of greater probative weight regarding the onset and etiology of the Veteran's sleep apnea condition.  The examiner noted that the degree of the Veteran's overall weight gain between entrance and separation from service and the weight gain between his separation from service and 2008 were distinct; a gain of less than 10 percent of his body weight and a subsequent gain of over 20 percent of his body weight.  The examiner noted that the type of weight gain that the Veteran suffered after service would significantly increase the Veteran's risk for developing sleep apnea compared to his weight gains in service.  The Board finds this opinion to have significant probative weight as it also addresses the lay statements regarding the Veteran's in-service headaches, snoring, and breathing cessations, and notes that the Veteran's headaches reported in service were generally associated with multiple symptoms suggestive of a viral syndrome, rhinitis, or sinusitis.

Additionally, the Board notes that the Veteran's own statements reporting the onset of daytime fatigue in the past two to three years during a sleep center evaluation in August 2010, as well as a recent increase of weight of 10-20 lbs.  The examiner cited these reports to indicate a significant increase in risk factors related to sleep apnea many years after the Veteran's separation from service.  These increased risk factors and onset of symptoms support the examiner's opinion that the Veteran's sleep apnea disability did not have onset until after his period of service and that the symptoms reported by the Veteran and his wife did not necessarily indicate an underlying disability during the Veteran's period of service.  

The Veteran has been diagnosed with the sleep disorder of OSA.  However, the Board finds that the competent evidence of record weighs against a finding that the Veteran's sleep apnea had onset after his period of service, and is not otherwise due to his period of service.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable, and the appellant's claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for a sleep disorder, to include obstructive sleep apnea, is denied. 


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


